Citation Nr: 1644558	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  10-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for nummular dermatitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1, 1952 to September 10, 1956. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2015, the Veteran testified at a Board hearing before the undersigned via video conference from the RO.  The Board remanded this case in September 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014). 


FINDING OF FACT

The Veteran's service-connected skin disorder does not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, and the Veteran is not under systemic therapy.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for nummular dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a September 2007 letter prior to the initial adjudication of the claim, which was later followed by a September 2009.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record, to the extent possible.  The Veteran testified that he had been treated by Kaiser Permanente providers and was then contacted pursuant to the Board's September 2015 remand decision to afford him the opportunity to provide the contact information.  However, the Veteran failed to do so.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.   Thus, the Board does not have those records for review.

The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran). 

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  A staged rating is not warranted in this case.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In Ardison, the Court also held that an examination during a remission phase did not accurately reflect elements of a skin condition that had caused a Veteran to miss three to four months of work at a time. The Court, however, has held that a disorder reported to have become inflamed  approximately twice a year for a few days did not require an examination during a flare-up.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  In this case, the nature of the Veteran's skin disorder was explored at his Board hearing and he indicated that it was not always in an active phase when he was examined.  He stated that he had received private treatment for the past 15 years from Kaiser Permanente and that was the best care for him.  The undersigned explained that the Veteran could submit the private records to show the severity of his skin disorder, noting the waxing and waning nature of the disorder.  The Veteran has also been afforded two VA examinations.  The Board then attempted, post-hearing, to obtain the Kaiser Permanente records, but the Veteran did not furnish the required information.  As such, the Board will rely on the available records and the lay evidence. 

At the outset, the Board notes that the Veteran's nummular dermatitis disability has also been referred to as eczema and the Board accepts that when VA examiners refer to eczema, the service-connected disability is being considered.

At his hearing, the Veteran testified that when he had a flare up, he would get 3-4 bumps as well as burning and itching in the surrounding area, approximately 6 inches in any direction from those bumps.  He stated that each episode was different, but they each lasted at least a week and sometimes two weeks.  He stated that he had the skin episodes on his lower extremities including his ankles and the bumps were extremely sensitive.  He said that at times, he had experienced the skin eruptions over all of his body except for his face and his head.  However, he related that it was very seldom all over his body at one time.  It was usually in 1-2 places or as many as 5- 6 different places on his body.  He reported that he had been going to Kaiser Permanente for 15 years.  For treatment, he had only one salve/ointment ("Vasucinoid") that possibly helped some of the breakouts, but it did not really help the burning and itching.  This treatment has not been established as a steroid.  The Veteran described the bumps as being small dimples or raised pustules.  With regard to his day-to-day functioning, the Veteran referred to his age and basically indicated that he was tough and would get out there and do what he had to do.  When he was working, he had to change his job position, but did not indicate that he lost time from work or that he was terminated.  

In August 2008, the Veteran was afforded a VA examination. At that time, the Veteran reported that he developed his pruritic rash which mostly affected his lower extremities and back, but sometimes his entire body except his face.  The rash would be constant.  He described it as erythematous and extremely pruritic.  He indicated that he had previously been prescribed medication which improved his rash and kept it well controlled, but it did not completely improve the itching.  The rash would recur when he stopped the medication, and the last time he had a rash in his lower extremities was 3 days earlier, but today he had no visible rash.  However, he did complain of his skin being pruritic.  As noted, the Board has been unable to obtain the private records to establish the exact type of treatment/medications provided by a private provider and whether any medication was for the dermatitis/eczema or for other skin problems.  For instance, the Board notes that the Veteran's representative referred to papules present on examination on the cheek and back; however, the examiner indicated that those papules were not related to the eczema.  Thus, the Veteran has skin disorders which are both service-connected and nonservice-connected.  On examination, there was a small papule on the right thigh, hematic crust, consistent with an excoriation site, which the examiner identified as being likely due to pruritic eczema condition, but current findings were only of excoriation and no findings of the eczema.  With regard to eczema, otherwise the skin was clean, clear, and with no rash.  Thus, only one area was noted to be affected by the service-connected skin disorder while other areas were affected by other skin problems.  

In May 2015, the Veteran was afforded another VA examination.  Since the last examination, the Veteran reported that he had been having itching all over his body and an occasional rash in his arms and legs.  He had been seen by multiple dermatologists and has tried many topical medicine, but none of them had resolved the skin condition permanently.  He had not been using any medicated topical medicine such as steroids or any oral medication (such as antihistamine) for at least the last 3-4 years and no other treatment had been recommended for him recently.  He had dry skin all year around and it was not related to weather or any specific food or fabric or personal care product.  He applied over the counter Lubriderm to his skin, which helped with his itching and took showers 2-3 times a week.  There were no constitutional symptoms such as fever or weight loss and he felt just fine and slept well at night.  On examination, there was no skin condition causing scarring or disfigurement of the head, face or neck.  There were no systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  He had not been treated with oral or topical medications in the past 12 months for any skin condition.  He had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  He had not had any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  He had not had had any non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  There was no current eczema breakout, so no percentage of the body area was affected.  The examiner opined that the Veteran's skin condition did not impact his ability to work.

The Veteran's skin disorder is rated under Diagnostic Code 7806.  Under that code, a 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or; constant or near- constant systemic therapy is required during a 12-month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy is required for a total duration of six weeks or more, but not constantly, during a 12 month period.  A 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body is affected; or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during the past 12-month period.  A noncompensable evaluation is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board notes that there is currently a stay on the adjudication of appeals affected by the recent decision issued by the Court in Johnson v. McDonald, 27 Vet. App. 497 (2016) which involving the use of a topical corticosteroid for a service-connected skin condition.  However, there is no confirmation of steroid use and the Veteran indicated on examination that he is not using this type of treatment and, at his hearing, he did not identify steroid use.  

It is clear that the Veteran was not examined during a flare-up as his skin was clear on both examinations except for one right thigh papule.  The evidence does not show that the Veteran's skin disorder covers an affected area which is 20 to 40 percent of exposed/affected areas.  On the 2008 examination, the examiner identified papules in other areas, such as on the cheek and back, but they were not part of the service-connected skin disorder.  Thus, even though the Veteran describes skin outbreaks which he says affect extensive areas, it is not shown that these outbreaks are wholly due to eczema.  Thus, this type of evaluation is complicated and beyond the scope of the Veteran's ability to evaluate.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As previously noted, the Board endeavored to obtain his private treatment records in order to review any documenting the purported outbreaks, but the Veteran did not furnish the information needed to obtain these records.  The evidence available does not show that the criteria for a 30 percent rating are warranted.  

Although the Veteran may also be rated on disfigurement of the head, face, or neck, he does not have disfigurement in these areas; as such, a rating on this basis is not appropriate.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected skin disorder are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.

ORDER

Entitlement to an increased rating in excess of 10 percent for nummular dermatitis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


